IN THE SUPREME COURT OF THE STATE OF DELAWARE

    HOWARD WALSH,                             §
                                              §
        Defendant Below,                      §   No. 1, 2017
        Appellant,                            §
                                              §   Court Below: Superior Court
        v.                                    §   of the State of Delaware
                                              §
    STATE OF DELAWARE,                        §   Cr. ID. No. 14110004172 (N)
                                              §
        Plaintiff Below,                      §
        Appellee.                             §

                             Submitted: May 12, 2017
                              Decided: June 30, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                         ORDER

       This 30th day of June 2017, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the judgment below should be

affirmed on the basis of the Superior Court’s well-reasoned order, dated December

12, 2016, denying the appellant’s motion to reduce and correct sentence.1 We

decline to consider arguments the appellant raises for the first time on appeal.2




1 State v. Walsh, 2016 WL 7191539 (Del. Super. Ct. Dec. 12, 2016).
2 Supr. Ct. R. 8. The appellant argues for the first time on appeal that the amendment of 11 Del.
C. § 3901 to give Superior Court judges discretion to impose concurrent sentences under certain
circumstances violates the Ex Post Facto Clause, 11 Del. C. § 1448 discriminates against people
with previous violent felony convictions, Possession of a Firearm by a Person Prohibited is not a
violent felony, and his consecutive sentences constitute violate the Eighth Amendment.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                               BY THE COURT:
                               /s/ Karen L. Valihura
                               Justice




                                 2